DAVIDSON, Commissioner.
This is a conviction for the offense of burglary, with punishment enhanced to life imprisonment in the state penitentiary by reason of two prior convictions for offenses of like nature.
The statement of facts in this case was filed in the trial court long after the expiration of the ninety-day period allowed by Art. 759a, Sec. 4, Vernon’s Ann.C.C.P.
The statement of facts, having been filed' too late, cannot be considered.
No bills of exception appear.
The judgment is affirmed.
Opinion approved by the court.